Citation Nr: 1229759	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  08-21 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).  

2.  Entitlement to special monthly pension on account of being housebound.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from June 1970 to October 1971.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April rating decision of the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded by the Board in February and June 2010 so a VA examination or a VA medical opinion could be obtained.  This was accomplished, the Board's remand order has been met, and the case has been returned to the Board for appellate consideration.

The Veteran initially requested a travel board hearing  before a Member of the Board.  In correspondence received from the Veteran and his representative, he withdrew his hearing request.  


FINDINGS OF FACT

1.  An acquired psychiatric disability, assessed as "post-traumatic hysteria" was noted upon examination for entry upon active duty.  

2.  The Veteran's preexisting psychiatric disability did not permanently increase in severity during service.  

3.  The Veteran's PTSD is not related to active service.  

4.  The Veteran's non-service-connected disabilities do not meet the percentage requirements for housebound benefits and do not substantially confine him to his dwelling or the immediate premises.  



CONCLUSIONS OF LAW

1.  A preexisting acquired psychiatric disability was not aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.655(b) (2011).

2.  The criteria for special monthly pension on account of being housebound have not been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  A December 2006 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  Attempts to obtain records utilized by the Social Security Administration (SSA) in a disability determination have not been successful, as SSA has informed VA that those records were not available.  The Veteran has also been afforded an opportunity for a VA medical examination in connection with his claim for service connection for psychiatric disorder, most recently in June 2011.  38 C.F.R. § 3.159(c)(4) (2011).  The Veteran failed to report for this examination, so the issue of service connection for a psychiatric disorder must be decided on the evidence of record.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  

In lieu of a VA examination, pursuant to remand by the Board, the Veteran's claims folder was reviewed by a VA neuropsychologist who rendered opinions regarding the etiology of the Veteran's psychiatric disorders.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional as specified in the Board remand and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his/her representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  

The Board notes that the Veteran has not been scheduled for or provided with a VA examination for the claim of entitlement to special monthly pension on account of being housebound.  As will be discussed in more detail below, the Board finds that an examination is not necessary to decide this claim due to a lack of competent lay or medical evidence of this level of disability and the fact that the Veteran failed to report for the scheduled June 2011 VA examination.  In essence, there is no credible lay evidence that the Veteran meets the schedular criteria for housebound benefits or that he is confined to his immediate premises.  Therefore, a VA examination is not warranted for this claim.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A personality disorder is not diseases within the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2011).


A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, 
to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, including PTSD.  He asserts that, while he did have the disability prior to service, his time in the military severely and permanently aggravated the disability.  In sworn testimony given by the Veteran to his attorney in September 2009, the Veteran related how he believed that the pre-existing psychiatric disability increased in severity while he was on active duty.  

After review of all the evidence of record, the Board finds that an acquired psychiatric disability was "noted" on examination prior to entry upon active duty.  On pre-induction examination in January 1970, the Veteran reported a medical history of having or having had depression or excessive worry and nervous trouble.  The physician's summary further elaborated that the Veteran had hysteria with related dizzy spells in the past, which is what the Veteran referred to as a nervous problem.  The Veteran also reported a pre-service concussion and that he got short of breath in 1967.  He reportedly had no residuals of hysteria.  As the disability was noted at service entrance, the presumption of soundness at service entrance did not attach.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

In order to prevail on service connection by way of aggravation, the evidence must show (using a reasonable doubt standard) that the preexisting disability increased in severity during service, unless it is demonstrated that any increase during service was due to the result of natural progress of the disability.   After reviewing all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran's preexisting psychiatric disorder did not increase in severity during service.  

During service, the Veteran went absent without leave (AWOL) on several occasions, including for an extended period of time.  During service in January 1971, the Veteran was afforded a psychological evaluation, including interview and psychological testing.  At this time, he reported that he had been experiencing hysterical attacks for at least the past three years (prior to service) that were characterized by hyperventilation, a feeling that his senses became dull, and a feeling of loss of control over his intellectual and motor functioning.  There were indications that when he was in a threatening situation he developed a genuine hysterical spell where he became partially paralyzed and there were indications that this was his effort to remove himself from those situations.  

In January 1971, the Veteran gave a history of depressive episodes, one of which included a suicidal gesture.  The Veteran reported that his father had abused him and that his mother had disapproved of him.  The Veteran reported that prior to service his family physician had prescribed tranquilizers for him when he was 17 years of age (prior to service).  Psychological testing in January 1971 confirmed anxiety and depressive features that appeared to be a long standing personality problem.  

In summary, the service examiner in January 1971 stated that the psychological testing presented a personality picture of an individual who was extremely nervous and depressed and whose life adjustment had been contaminated with extreme feelings of inadequacy.  It was recommended that the Veteran become involved in psychotherapy.  The diagnostic impression was psycho-neurosis, hysterical neurosis.  In April 1971, a service psychiatrist rendered a diagnosis of passive aggressive personality disorder.  It was noted that the Veteran did not meet the standards for retention.  

In accordance with 38 C.F.R. § 3.306(b), the Board has considered all the evidence of record, whether prior to service, during service, or after service, as it bears on the question of whether there was a permanent increase in severity of the Veteran's preexisting disability during service.  In a June 1976 statement, the physician who wrote the report of the January 1971 examination stated that, because of anxiety, depression, hysterical features, and a tendency to avoid stressful situations, at the time he made the in-service assessment in January 1971, he did not see how the Veteran could adjust to, or be an asset to, military service.  

In a report of a January 1998 psychological evaluation, conducted for SSA purposes, the Veteran presented with a depressed mood and exhibited a restricted range of affect.  He related that he had suffered from bouts of depression since his early adulthood and stated that he experienced feelings of helplessness and hopelessness, sadness with bouts of crying, easy frustration and feelings of discouragement.  He reported having sleep problems, low energy and poor motivation, but denied significant episodes of suicidal ideation.  He related that since 1967 (prior to service) he had experienced panic attacks that presently occurred at a rate of once per week.  He reported that these attacks could occur in public or at home and were accompanied by physical symptoms that included a racing heartbeat, tightness in the throat, trouble breathing, shakiness, hot flashes, dizziness and cold sweats.  He related a long and chronic history of physical abuse by his biological parents from age 6 to 19 and stated that he suffered from a chronic course of nightmares and stress-induced anxiety reactions.  The diagnoses were dysthymic disorder, late onset; panic disorder, without agoraphobia; and PTSD, chronic.  

On the question of increase in severity during service, pursuant to remand by the Board, the Veteran's claims folder was reviewed by a VA psychologist.  The medical records review was made necessary because the Veteran had failed to report to a scheduled June 2011 VA mental disorders examination.  The reviewing examiner first noted that the Veteran's psychiatric conditions pre-dated his service entry, stating that this is well documented in the records.  The examiner went on to opine that the psychiatric disability, which existed prior to service, was not aggravated beyond the nature progression by an in-service injury, event, or illness.  The rationale for this opinion was that the Veteran clearly had pre-existing diagnoses of hysteria neuroses, anxiety, and passive-aggressive personality disorder.  The examiner stated that, using modern terminology, the Veteran's preexisting disorders would most likely have been diagnosed as an avoidant personality disorder, conversion disorder, and panic disorder with agoraphobia. 

The June 2011 VA reviewing examiner went on to state that, based upon the testimony given in September 2009, the Veteran's mental disorders had worsened over time; however, the examiner did not opine that the increase had occurred during the Veteran's service.  Whether this was due to the Veteran's military experience or to the natural course of the untreated conditions was difficult to answer without resorting to speculation because the Veteran had failed to report to the scheduled examination and the examiner could not personally evaluate the Veteran.  Based solely on record review, there was no definitive evidence to suggest that the military service explained the self-reported worsening of the mental health problems, and it was quite possible that these would have worsened anyway by virtue of being untreated for this extended period of time.  

The June 2011 VA reviewing examiner went on to state that personality disorders were pervasive and did not improve without treatment and that, even with treatment, personality disorders were difficult to control.  It was likewise reasonable to assume that, without proper treatment of his somatoform disorder and anxiety, these disorders could worsen.  Although any stress, to include military training, would more likely than not exacerbate these problems at the time, it was not clear whether these experiences would permanently alter the natural course of these problems.  The examiner noted that often, once the stressor was removed, people with such symptoms went back to baseline since they were no longer being exacerbated by the stressor (the stressor being his military experience).  Thus, it was considered that it was more likely than not that the reason the Veteran's symptoms continued to worsen was because he was not actively involved in treatment.  Thus, although the symptoms were likely exacerbated at the time of his military service, any post-service increase in severity was due to lack of treatment over the years after his discharge from active duty.  The controlling legal criteria, require that, in order to demonstrate aggravation by service, the evidence must show a worsening in severity of the preexisting disability "during" service, as opposed to a worsening after service.  38 U.S.C.A. § 1153 (increase in disability "during" service); 38 C.F.R. § 3.306(a),(b) (increase in disability "during" service).  

While it would have been preferable for the Veteran to have actually been examined by the VA psychologist, the claim must be decided on the evidence of record.  See 38 C.F.R. § 3.655.  The only medical opinion of record is that the Veteran's pre-existing psychiatric disabilities did not increase in severity beyond the natural progress of the disease.  While the report shows that the Veteran may have had an exacerbation of the disabilities, the post-service increase in severity to which the Veteran testified to in September 2009 was considered to likely be the result of the fact that the Veteran had not received therapy for his disorders after service, rather than caused by military service.  As the weight of the evidence demonstrates no increase in severity of the preexisting psychiatric disease during service, the presumption of aggravation by service did not arise, and service connection by aggravation is not warranted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

The Veteran's claim for service connection for a psychiatric disorder has also been developed as one for service connection for PTSD, alleged to have been incurred while the Veteran was on active duty.  As noted, the Veteran has been diagnosed as having PTSD, primarily in the January 1998 SSA psychological assessment; however, that assessment did not relate the diagnosis of PTSD to the Veteran's period of active duty, and the only reported stressful events were pre-service events.  At no time during the assessment report did the examiner mention an in-service stressor.  While it was not specified, it appears that the stressors involved related to the history of physical abuse by his biological parents.  

In an April 1999 statement, a psychologist who evaluated the Veteran while the Veteran was on active duty noted that after the Vietnam War the condition "now classified as" PTSD was brought to the attention of those working in psychotherapy.  It was indicated that, in retrospect, the diagnosis of PTSD "could have applied to" the Veteran's situation while he was on active duty.  The psychologist went on to state that timely intervention therapies that would be now utilized, and a person with the Veteran's history now entering service "could have made a much different (positive) outcome."    

Considering the language and context of April 1999 statement, the Board finds the statement not to be an opinion of probative value.  The language of the statement asserts only a possibility of relationship, not probability, that PTSD "could" have applied to the Veteran's situation in service.  Considered in its full context, the February 2012 private medical statement lacks probative value because it is an opinion of mere possibility and not probability.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was held to be speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230   (1992) (the Court found evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Bloom v. West, 12 Vet. App. 185 (1999) (the Court held that a physician's opinion the veteran's time as a prisoner of war "could have" precipitated the initial development of a lung condition, by itself and unsupported and unexplained, was "purely speculative"); and Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the veteran's death was too speculative to be new and material evidence). 

In addition, the April 1999 statement omits significant facts on the way to the speculative assessment that the Veteran could have had PTSD during service, namely, the specific history and diagnoses of preexisting psychiatric disability or any in-service stressful event.  Because of the factually inaccurate history in this statement, the purported opinion of PTSD during service would be of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Moreover, because the preexisting psychiatric disorder was "noted" at service entrance, the evidence must show a permanent worsening of the preexisting psychiatric disorder during service in order to invoke the presumption of aggravation by service and to establish service connection.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  An opinion that, essentially, the Veteran had psychiatric symptoms in service does not tend to show aggravation of a preexisting disorder during service, so would be of no probative value.  The Court has recognized that any such temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189   (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

Service connection for PTSD requires that three elements must be present according to VA regulations: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2011).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125 (a) (2011).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the service member served, the service member's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a),3.304 (2011).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the service member engaged in "combat with the enemy."  If the evidence establishes that the service member engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, (and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service), the service member's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2011); see also 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99. 

VA General Counsel has interpreted that the "ordinary meaning of the phrase 'engaged in combat with the enemy' as used in 38 U.S.C.A. § 1154(b) requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a service member engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOPGCPREC 12-99. 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396. 

The amended version of 38 C.F.R. § 3.304(f)(3) (2011) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of  38 C.F.R. § 3.304(f)(3) states: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The VA General Counsel has interpreted that where a law or regulation changes during the pendency of a claim, the Board should first determine whether application of the revised version would produce retroactive results. In particular, a new rule may not extinguish any rights or benefits the service member had prior to enactment of the new rule.  See VAOPGCPREC 7-2003.  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.  The appellant in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because the claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.  

The Veteran has contended that he has PTSD as a result of service, but has not contended that the disability is the result of combat or fear of hostile military or terrorist activity.  In fact, the only actual diagnosis of PTSD of record, in January 1998, does not relate the diagnosis to an in-service stressor.  While the April 1999 statement indicated that the Veteran could have been diagnosed as having PTSD while he was on active duty, this is not found to be a confirmed diagnosis, and there is no indication that this would be the current diagnosis of the Veteran's psychiatric disorder.  Under these circumstances, the Board does not find that there is a confirmed diagnosis of PTSD as a result of military service.  As such, service connection for PTSD is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.    

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder, to include PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

SMP

The Veteran contends that he should be eligible for special monthly pension on account of being housebound.  He states that he has severe agoraphobia, which keeps him confined to his dwelling.  

A veteran receiving non-service-connected pension may receive housebound-rate special monthly pension if he has a single permanent disability rated as 100 percent disabling under the Schedule for Rating Disabilities (but not including total rating based upon unemployability under 38 C.F.R. § 4.17) and a veteran either (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the "aid and attendance" rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1) and (2).  

A veteran will be found to be "permanently housebound" when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  38 C.F.R. § 3.351(d)(2).  

The Veteran was granted a non-service-connected pension in an August 2000 rating decision, on the basis of depression with anxiety, rated 50 percent disabling; somatic dysfunction of the cervical and lumbar spine, rated 20 percent disabling; leg length inequality, rated 10 percent disabling; and status post sprained left wrist, rated 10 percent disabling.  The ratings remained the same in an April 2007 rating decision.  Thus, the Veteran is not shown to have met the minimum schedular rating of a disability ratable at 100 percent.  

Moreover, in a claim for housebound benefits, it must be demonstrated that the Veteran is, in fact, confined to his home.  In a September 2009 statement under oath that was submitted by the Veteran and his representative, the Veteran stated that he was able to travel only three to four miles from his home.  While he stated that he was not able to do this every day and that some days were worse than others, the ability to travel three miles from home demonstrates that he is not housebound.  For these reasons, the Board finds that a preponderance of the evidence is against 

finding him to be housebound.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply, and special monthly pension based upon being housebound must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for an acquired psychiatric disability, including PTSD, is denied.  

Special monthly pension on account of being housebound is denied.  




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


